COLLINS, J.
Plaintiff brought this action to recover for loss of services, for expenses incurred by him in procuring medical attendance, and for compensation for the care and trouble sustained by him, growing out of certain injuries to his minor son, alleged to have been the result of the carelessness and negligence of defendant’s servants when operating one of its trains. Prior to its commencement he had brought suit against defendant, under the provisions of G. S. 1894, § 5164, to recover for the injuries sustained by the minor; the case had been brought to trial; a verdict rendered for defendant, on which a judgment had been duly entered and docketed ; and no appeal had been taken therefrom. The single question is whether the judgment in the first action is a bar to plaintiff’s right of recovery in this.
The statute under which the former action was brought authorizes a father, or a mother, in certain contingencies, to maintain an action to recover damages for injuries sustained by a minor child. Damages sustained by a parent by reason of the injuries, such as loss of services, are not recoverable in such an action. Gardner v. Kellogg, 23 Minn. 463. The action is solely for the benefit of the child, and the plaintiff parent has no interest in the amount recovered. Such plaintiff simply holds the amount of the recovery in trust; and for the purpose of protecting the real party in interest, and that the trust may be enforced, the equitable powers of the court are ample, and, if necessary, will be exercised. The judgment in such an action is a bar to any subsequent proceedings by the child, or in its interest. Lathrop v. Schutte, supra, p. 196, 63 N. W. 493.
To make a judgment pleaded in bar a technical bar, it must appear to have been between the same parties. And the general rule that the judgment of a court having jurisdiction of the sub*552ject-matter, of the parties, and' the process, and rendered directly upon the point in question, is conclusive between the same parties, is not applicable when the same person, though a party in both suits, is such in different capacities, — in the one, occupying a distinctively representative position, such as an administrator, or as a general guardian, or as a guardian ad litem; in the other, as an individual. For in an action brought by a person as an administrator, or as a guardian, general or special, he is not a party, properly speaking, although he is nominally. The real party is the estate he may represent as administrator, or the minor in whose behalf he as guardian prosecutes the action. In another suit brought to enforce an individual demand or right, he, in contemplation of law, is a distinct person, and a stranger to the prior proceedings and judgment. 1 Herman, Estop. § 94, and cases cited; Furlong v. Banta, 29 N. Y. Supp. 985; Guy v. Lumber Co., 93 Tenn. 213, 23 S. W. 972; Wilton v. Middlesex R. Co., 125 Mass. 130; Karr v. Parks, 44 Cal. 46; Bradley v. Andrews, 51 Vt. 525; McNamara v. Logan, 100 Ala. 187, 14 South. 175. No real distinction in respect to the representative capacity in which actions are brought by administrators, general guardians, or guardians ad litem, and by parents in the interest of their minor children, can be pointed out. The judgment against the plaintiff in the former action, brought under the statute, was not a bar to a recovery in this.
Order affirmed.